Title: To James Madison from Robert Fulton, 18 March 1813
From: Fulton, Robert
To: Madison, James


Dear SirNew York March 18th 1813
Governor Ogden of New Jersey, now Major General Ogden has unjustly and ungenerously entered into a conspiracy to track down my patent right to Steam boats, he has built a steam-boat on my plan—copied me, and Wishing, to run her in opposition to me between this city and Jersey. He is anxious to have the command of New York that thereby he may gain the more influence to carry hi[s] plans into pract[i]ce. So scandalous an attack on mental property, and the sacred right of an inventor, from a Governor a general A man who Should from the high Station he fills be the guardian, the patron of science; and protector of the laws, will Sir I am certain never find Sanction or aid from your honest and upright heart, henc[e] Sir I beg for so much of your protection as liees within your power from injustic[e] and vexatious lawsuits, and that he may not have the command of this port; Such command will be better placed in Governor now Major General Morgan Lewis, he is an active man with much energy and ambition to distinguish himself he is my friend the friend to of torpedoes and will give me every aid in attacks with them for which I am making preperations. I am Sir most Sincerely yours with every good Wish
Robt Fulton.
The law of Congress in favour of Torpedoes and Submarine instrumts will I believe be productive of happy consequences.
 